DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6, 8 – 14, and 16 – 19, filed 24 August 2021, have been considered but are not persuasive.  
Applicant argues Zhang et al. (US 2019/0265705) does not disclose transmitting instructions updating an initial route based on a change in signal strength or signal usability indicated by the dynamic 3D communication map or the dynamic 3D wireless communication usability map after initiation of the initial route (page 12).  Kotecha discloses based on the changes in the signal strength of the wireless network, the UAV navigational component 250 dynamically transmit flight path update notifications to UAV 210 (paragraph 55).  Kotecha clearly teaches the UAVs are dynamically receiving information of updated flight path based on the dynamically changes in the signal strength of the wireless network, which reads on the new amended limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6, 10 – 14, 18, 19, and 21 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zhang et al. (US 2019/0265705) in view of Kotecha (US 2016/0371985) and Canavor et al. (US 2016/0280370) and Murphy (US 2018/0293897).  

a plurality of autonomous drones configured to travel along predetermined routes (paragraph 63: UAVS; paragraph 90: flight paths for the UAVs), each of the plurality of autonomous drones including: 
a location sensor configured to monitor the location and altitude of the autonomous drone and generate location data and altitude data (paragraph 63: location sensors, GPS sensors, altitude sensors); 
an ambient condition sensor configured to monitor ambient conditions, including weather data and geographical and structural features located along the predetermined routes, and generate ambient condition data (paragraph 66: sensor data regarding current environmental conditions, including weather, visibility conditions, wind speed, time of day, objects in the environment, such as the obstacles); 
a communication signal sensor (paragraph 64: the sensor can be electrically coupled with a portion of the UAV (e.g., processing unit, control system, data storage) so as to enable the data collected by the sensor to be used for various functions of the UAV (e.g., navigation, control, propulsion, communication with a  user or other device, etc.)) configured to 
monitor the signal strength of one or more wireless communication signal types and generate communication signal strength data (paragraph 71: the UAV may track incoming GPS signals, incoming control signals, outgoing data signals, etc., further tracks whether a wireless communication channel is available, bandwidth, signal strength, signal to noise ratio, and/or any other aspect of wireless transmission); and 
monitor signal usability of the one or more wireless communication signal types and generate wireless communication usability data (paragraphs 83: “safe points” for which adequate information for safe flight is available based on sensor data previously generated by this or other UAVs based on adequate information or above a data transmission rate threshold at a given location); and 
a wireless communication device configured to transmit location data, altitude data, ambient condition data, and communication signal strength data (paragraph 70: the UAV may transmit data generated by its sensors, motor, or other information to the control device, which may be useful in further guiding the flights, wherein data collected by sensors are transmitted); and 
a computing system in communication with the plurality of autonomous drones over a communication channel (paragraph 70: the UAV may transmit data generated by its sensors, motor, or other information to the control device, which may be useful in further guiding the flights, wherein data collected by sensors are transmitted).  
Kotecha disclose, which Zhang does not expressly disclose, configured to execute a 3D map generation module (paragraph 38: communications between the UAVs and the 3D network coverage component 240 to generated a 3D network coverage component 240) to: 
dynamically receive location data, altitude data, and communication signal strength data from the wireless communication devices (paragraph 38: UAVs 210 transmit an indication of the signal strength (corresponding to the three-dimensional location of UAV) to 3D network coverage component 240 or UAV navigational component 250); 
store the location data, altitude data, and communication signal strength data in a database (paragraph 41: The UAV three-dimensional location and 3D measured signal strength value are stored by 3D network component 240).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Zhang’s system to transmit sensor data from a plurality of UAVs to a central server and storing the sensor data to the central server, while still keeping a localized environmental map flight path on the corresponding UAVs.  One would be motivated to do so because this would offload processing and storage from the UAVs as well as generate real-time or near real-time data to be utilize by each of the UAVs in its localized area.  
Kotecha disclose, which Zhang does not expressly disclose, generate a dynamic 3D communication map indicating the signal strength for each of the one or more wireless communication signal types as a function of the location data, and altitude data (paragraph 46: process 500, implemented by network coverage component 240, updates the three-dimensional coverage map based on the received signal strength measurements and based on the received network parameters/physical parameters; paragraph 41: the signal strength measurements field may correspond to signal strength measurements taken by devices in the corresponding geographical area and height); 
generate a dynamic 3D wireless communication usability map based on the wireless communication usability data (paragraph 46: 3D network coverage component the signal strength coverage at a particular three-dimensional location, and when a directly measured value is not available or is considered to be stale (i.e., not updated for a certain period of time), 3D network coverage component 240 may estimate the signal strength, at a particular three-dimensional location, based on the network parameters or physical parameters.  Examiner notes that the signal strength field is a function of the signal strength measurements field at a particular location), however Zhang does disclose the UAV builds 2D or 3D maps based on the collected data from the sensors (paragraph 71), specifically signal map is built to provide the UAV with reference signal strengths in a particular air space, which can utilize various terrain maps and weather maps to update its environmental maps for specific coordinates based on new data generated by its sensors or obtained from other sources at any time at a given location (paragraph 71), and “safe points” according to the maps based on adequate information or above a data transmission rate threshold at a given location (paragraphs 83 and 84), and “quality of flight” as a function of wireless signal, transmission state, weather condition, climate condition, gravitational effect, and so on (paragraph 91).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Zhang's system to achieve a predictable result of generated 3D signal strength maps (signal strength) based on the collected data of wireless signal strength, terrain, weather, etc., and 3D “safe point” maps (communication usability) based on data availability or data transmission rate threshold, 
Zhang does not expressly disclose execute a signal prediction module to generate a predicted signal strength at a particular location, altitude and time based on expected ambient conditions at the particular location, altitude and time, however Zhang does disclose signal map is built to provide the UAV with reference signal strengths in a particular air space, which can utilize various terrain maps and weather maps to update its environmental maps for specific coordinates based on new data generated by its sensors or obtained from other sources at any time at a given location (paragraph 71).  Canavor discloses UAV receives a message indicating a hazard in a particular location, such as inclement weather conditions, a man-made hazard, poor wireless communication conditions, authority-imposed restrictions on flying over an area, and/or other information rendering avoidance of an area (paragraph 24).  Murphy discloses the coverage forecast engine 112 may generate a coverage model 114 for predicting network coverage in multiple vertically layered 3D sections of airspace above an area (paragraph 15) based on network configuration data and environmental data, wherein the environmental data may include information on natural obstacles, manmade structures, terrain contours (paragraph 17) at a time and date (paragraph 26), as well as the vertical dimensions of the 3D sections in the various layers may be automatically designated by the modeling module 216 based on multiple factors, such as distribution of manmade atmospheric conditions in the area, natural terrain features in the area, and so forth (paragraph 28).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Zhang's system to predict a network signal map based at ambient conditions at a particular location and time.  One would be motivated to do so because this would help to modify flight paths for the UAVs to find better signal robustness and to avoid hazard area to the UAVs.  
The combination of Zhang’s and Kotecha’s teaches execute the signal prediction module to generate a predicted signal usability value at the predicted location, altitude and time based on the wireless communication usability data (Zhang, paragraph 83: “safe points” for which adequate information for safe flight is available based on sensor data previously generated by this or other UAVs; Zhang, paragraph 91: “quality of flight” as a function of wireless signal, transmission state, weather condition, climate condition, gravitational effect, and so on; Kotecha, paragraph 46: implemented by network coverage component 240).  
Zhang does not expressly disclose transmitting instructions updating an initial route based on a change in signal strength or signal usability indicated by the dynamic 3D communication map or the dynamic 3D wireless communication usability map after initiation of the initial route.  Kotecha discloses based on the changes in the signal strength of the wireless network, the UAV navigational component 250 dynamically transmit flight path update notifications to UAV 210 (paragraph 55).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Zhang's system to in 

Regarding dependent claim 2, Zhang teaches wherein the wireless communication usability data is based on one or more communication traffic and optical images (paragraphs 79 and 80: data transmission by the UAV, such as image transmission, may be lost, and determining that wireless transmission is intermittent or non-existent).    

Regarding dependent claim 3, Zhang does not expressly disclose wherein the dynamic 3D communication map and the dynamic 3D wireless communication usability map are incorporated into a single map.  Kotecha discloses the table of data measures data at an area ID and height that is used to generate a coverage map of signal strength measurements field and signal strength field (Figures 3A and 4).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Zhang's system to combine collected data of signal strength and safe points in a single map that is referenced by location data.  One would be motivated to do so because this would help save space and also to quickly look at multiple different data from one lookup.  

Regarding dependent claim 4, Zhang does not expressly disclose wherein the single map indicates at least one of the signal strength and the wireless communication usability for each of 

Regarding dependent claim 5, Zhang teaches wherein the ambient condition data includes at least one of temperature data, humidity data, seasonal data, vegetation growth data, and population density data (paragraph 91: temperature; paragraph 58: human beings, plants).  

Regarding dependent claim 6, Zhang teaches wherein the computing system is further configured to determine at least one of a high interference area or a high utilization area within the dynamic 3D communication map (paragraph 45: processor 500 include receiving network parameters and/or physical parameters relating to the wireless network, such as topography information, landscape topography information, information describing external sources of interference, or other information).  

Regarding dependent claim 22, Zhang teaches wherein signal usability is a function of one or more of signal quality, signal bandwidth, and signal noise (paragraph 71: the UAV may 

Regarding claims 10 – 14, 18, 19, and 21, claims 10 – 14, 18, 19, and 21 are similar in scope as to claims 1 – 6 and 22, thus the rejections for claims 1 – 6 and 22 hereinabove are applicable to claims 10 – 14, 18, 19, and 21.  Zhang teaches a non-transitory machine readable medium storing instructions for generating a dynamic 3D communication map (paragraph 128).  

Regarding dependent claim 23, the combination of Zhang’s and Kotecha’s systems teaches wherein the route is a navigation route of an autonomous drone in transit; and the computer system is configured to transmit instructions updating an initial navigation route of the autonomous drone in transit to redirect it to an updated navigation route (Kotecha, paragraph 55: based on the changes in the signal strength of the wireless network, the UAV navigational component 250 dynamically transmit flight path update notifications to UAV 210).

Claims 8, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0265705) in view of Kotecha (US 2016/0371985) and Canavor et al. (US 2016/0280370) and Murphy (US 2018/0293897) and Jalali (US 2015/0304885).  
Regarding dependent claim 8, Zhang does not expressly disclose wherein the computing system is further configured to execute a signal type recommendation module to generate a wireless communication signal type recommendation indicating which wireless communication signal type may have a strong signal at a particular time and place.  Jalali discloses initiate switching the communication link to a second frequency band radio from a first frequency band 

Regarding dependent claim 9, the combination of Zhang’s and Jalali’s systems teaches wherein the signal type recommendation module is further configured to transmit the wireless communication signal type recommendation indicating which wireless communication signal type may have a strong signal at a particular time and place to one or more of the plurality of autonomous drones (Jalali, paragraphs 37, 60: initiate switching the communication link to a second frequency band radio from a first frequency band based on a signal quality metric such as RSSI).    

Regarding claims 16 and 17, claims 16 and 17 are similar in scope as to claims 8 and 9, thus the rejections for claims 8 and 9 hereinabove are applicable to claims 16 and 17.  

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zhang et al. (US 2019/0265705) in view of Kotecha (US 2016/0371985) and Canavor et al. (US 2016/0280370) and Murphy (US 2018/0293897) and Darrow et al. (US 2017/0295609).  
Regarding dependent claim 24, Zhang does not expressly disclose wherein: the route is a communication route in which a set of autonomous drones relay a message packet from an initial 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFFREY J CHOW/Primary Examiner, Art Unit 2612